Order filed April 5, 2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00040-CV
                                    ____________

                       DONG SHENG HUANG, Appellant

                                        V.

OVERHAULINGPRO.COM LLC, MARK DENSON AND GARY DENSON,
                         Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-22074

                                     ORDER

      On March 4, 2022, the court reporter, Monica D. Grassmuck, informed this
court that appellant has not paid or made arrangements to pay for the record and is
not appealing as indigent. Appellant filed a response on March 18, 2022, asserting
that he is appealing as indigent.

      The record before this court reflects that appellant filed a Statement of
Inability to Afford Payment of Costs in the trial court on May 22, 2017. A party
who filed a Statement of Inability to Afford Payment of Court Costs in the trial
court is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule
of Civil Procedure 145. Tex. R. App. P. 20.1(b)(1). The clerk’s record in this
appeal, filed February 16, 2022, contains no such order. Accordingly, appellant is
considered indigent for purposes of the record and for the appellate filing fee. See
Tex. R. Civ. P. 145(a); Tex. R. App. P. 20.1(b)(1).

      We therefore order Monica D. Grassmuck, the official court reporter, to file
the record in this appeal within thirty days of the date of this order.



                                       PER CURIAM



Panel Consists of Justices Wise, Poissant and Wilson.